                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 UNITED STATES OF AMERICA                          )
                                                   )
                                                   )      No.3:19-CR-144
 V.                                                )
                                                   )
                                                   )
 DUSTY OLIVER                                      )



                        ORDER OF TEMPORARY DETENTION
                 PENDING HEARING PURSUANT TO BAIL REFORM ACT


               The defendant appeared before the undersigned for an initial appearance on an

 Indictment. Assistant United States Attorney Jennifer Kolman was present representing the

 government. CJA Panel Attorney Stephen McGrath was present on behalf of the Defendant. The

 government moved for detention. A detention hearing is scheduled before the Honorable Bruce

 Guyton, United States Magistrate Judge for Wednesday, September 11, 2019, at 1:00 p.m. The

 defendant acknowledged and agreed that he would remain in detention. The defendant shall be

 held in custody by the United States Marshal until the detention hearing, and produced for the

 above scheduled hearing.

               ENTER:


                                               s/ Bruce Guyton
                                     Bruce Guyton
                                     UNITED STATES MAGISTRATE JUDGE




Case 3:19-cr-00145-TAV-HBG Document 12 Filed 09/06/19 Page 1 of 1 PageID #: 16
